Citation Nr: 0403386	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-14 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an apportionment of the veteran's nonservice-
connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Charles H. Collison, Attorney

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to April 
1973.  He is not an appellant in this matter, although he has 
participated in the appeal and has joined the appellant in 
petitioning the Department of Veterans Affairs (VA) to 
apportion his VA nonservice-connected disability pension 
benefits in favor of his disabled adult son, [redacted].  
[redacted] previously was adjudged by VA to be a helpless child 
of the veteran.  

The appellant in this matter is the former spouse of the 
veteran, whose divorce from the veteran was effective in 
December 2000.  The appellant in February 2001 initiated a 
claim for an apportionment on behalf of [redacted].

This matter is in the nature of a simultaneously contested 
appeal as to an apportionment denied by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center in 
Philadelphia, Pennsylvania, in its decision of June 2001.  
Therein, it was noted that the apportionment was denied on 
the basis that it would have caused the veteran undue 
financial hardship.  In or about July 2001, it was 
ascertained that the veteran and the appellant were residents 
in the service area of the VA Regional Office (RO) in 
Buffalo, New York, and, as a result, the veteran's files were 
transferred to the Buffalo RO.  

Pursuant to her request, the appellant was scheduled to 
appear at an RO hearing in June 2002.  The record reflects 
that notice of the date and location of the hearing was 
provided to her in advance of such hearing.  Unfortunately, 
however, she did not appear for her requested hearing.  No 
other request for a hearing remains pending at this time.  

For the reasons outlined below, this appeal is remanded to 
the RO via the Appeals Management Center in Washington, D.C.  
Consistent with the instructions below, VA will notify the 
parties if further action is required.


REMAND

The appellant and the veteran were provided a statement of 
the case by the Buffalo RO on June 18, 2002.  In that 
document, the RO concluded that no apportionment was 
warranted, absent current and reasonably verifiable 
clarification of actual income and expenses of the parties 
and their living arrangements.  Notation was therein made 
that the parties were asked by the RO in early June 2002 to 
furnish clarifying data as to their current income and 
expenses, and also as to their current living arrangements, 
to which no reply was noted to have been received.  

Notwithstanding the aforementioned entries within the 
statement of the case, the record indicates that additional 
data both as to income/expenses and as to living arrangements 
were furnished by the parties and received by the RO, 
beginning on June 17, 2002, and on at least one subsequent 
occasion.  The information received on June 17, 2002, was not 
set forth in the statement of the case of June 18, 2002, nor 
was any supplemental statement of the case provided for 
correction of the statement of the case or as a result of 
additional, pertinent data received by the RO from the 
appellant in June 2002, in contravention of 38 C.F.R. § 19.31 
(2003).  Corrective action by way of remand is thus 
necessitated.

It is also noted that the accounts provided by the veteran 
and appellant in June and October 2002 are conflicting, at 
least in terms of whether or not the veteran, appellant, and 
[redacted] were then residing at the same location.  See 
38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. § 3.450 (2003).  
That being the case, it cannot reasonably be held that the 
law and not the facts are dispositive of the issue presented 
for appellate review and, as such, application of the 
provisions of Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), is in order.  See 
Mason v. Principi, 16 Vet.App. 129 (2002).  

The VCAA, which became law in November 2000, significantly 
added to the statutory law concerning the VA's duties when 
processing claims for VA benefits by redefining the 
obligations of VA with respect to its duty to assist and 
including an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To implement the provisions of the law, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  

Under the VCAA, "Quartuccio sufficient" notice of what 
evidence is needed to substantiate the claim in question must 
be provided.  In addition, under the VCAA, notice of what 
portion of that necessary evidence the veteran or appellant 
is personally required to submit, and notice of what portion 
of what evidence VA will secure, is required.  Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  In this case, however, the 
only attempt to furnish the required notice was by means of 
the statement of the case of June 2002, wherein the RO cited 
the provisions of 38 C.F.R. § 3.159.  In the absence of 
Quartuccio specific notice under the VCAA, remand to the RO 
is required.   In remanding this case, the Board finds that 
the appellant has never been provided sufficient notice under 
38 U.S.C.A. § 5103 (West 2002), and, as such, the holding in 
VAOPGCPREC 08-03 (Dec. 22, 2003) is not for application.

Accordingly, this matter is hereby REMANDED to the Buffalo RO 
for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed both as to the appellant and 
the veteran regarding the claim for an 
apportionment of the veteran's 
nonservice-connected disability pension 
benefits on behalf of his son, [redacted].  
As part of such actions, the RO must 
advise the parties of the specific 
information and evidence needed to 
substantiate such claim, and furnish 
notice to them in writing of what 
specific evidence, if any, must be 
obtained by them and precisely what 
specific evidence, if any, will be 
retrieved by VA.  

The parties must also be instructed as to 
their right to submit any argument or 
evidence in support of claim for 
apportionment and that such must be 
received by VA within one year from the 
date such notice is sent.  It should be 
noted that such evidence should be 
pertinent to any current income and 
expenses of the veteran, appellant, and 
[redacted], as well as whether or not the 
veteran and [redacted] are residing in the 
same household.  

Notice must also be provided that, as a 
result of recent changes to 38 U.S.C.A. 
§ 5103(b), retroactively effective from 
November 9, 2000, the Board is permitted 
to render a decision on a claim before 
the expiration of the one-year period.  
See Veterans Benefits Act of 2003, P.L. 
108- __ , Section 701 (H.R. 2297, 
December 16, 2003).  

2.  The RO should thereafter readjudicate 
the claim of entitlement to an 
apportionment of the veteran's 
nonservice-connected disability pension 
benefits on behalf of his son, [redacted], 
based on all of the evidence on file, 
including that received by the RO on June 
17, 2002, and subsequently, and all 
dispositive legal authority , inclusive 
of the VCAA.  In the event that such 
claim continues to be denied, the parties 
must be provided with a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The parties need take no action until otherwise notified.  
The parties have the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 



purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



